DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-9 & 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2013/0136175 A1) (hereinafter Wang) in view of Cao, Xiaoran et al. “Short Distance Intra Coding Scheme for High Efficiency Video Coding.” IEEE Transactions on Image Processing 22 (2013): 790-801. (hereinafter Cao).

Regarding claim 1, Wang discloses a method for decoding a coded data stream representative of at least one image, said image being split into blocks, wherein the method comprises the following acts performed by a decoding device, for at least one block of the image, referred to as the current block [Paragraphs [0137]-[0146], Fig. 8, Decoder 30, decoding encoded video sequence, wherein motion compensation unit 72 determine split information for a CU, as image block]:
determining whether a size of the current block is less than or equal to a predetermined threshold, if the size of the current block is less than or equal to the predetermined threshold [Paragraphs [0103]-[0106], Whenever a CU that is smaller than 64x64, as predetermined threshold], decoding an item of information indicating a coding mode of the current block among a first coding mode and a second coding mode and reconstructing the current block according to the coding mode indicated by the decoded item of information [Paragraphs [0084]-[0092], [0102]-[0109], [0122] & [0136], Decoding intra mode index among conventional intra prediction mode sets and SDIP intra prediction mode sets, as first and second coding modes, respectively, and reconstructed, for CUs smaller than 64x64 or 32x32], and
if the size of the current block is greater than the predetermined threshold, reconstructing the current block according to the first coding mode [Paragraphs [0084]-[0092], [0102]-[0109], [0122] & [0136],  for LCUs, decoding intra mode index, as first coding mode, and reconstructed], the first coding mode corresponding to a coding mode according to which the current block is reconstructed using an inverse transform of a transformed prediction residue decoded for the current block [Paragraphs [0084]-[0092], [0102]-[0109], [0122], [0128] & [0136],  Reconstruct of current block includes inverse transforming of transformed predicted residual, and summing with intra-predicted block], and 
the second coding mode corresponding to a coding mode according to which the current block is reconstructed by [Paragraphs [0084]-[0092], [0102]-[0109], [0122] & [0136], SDIP intra prediction mode sets, as second coding modes, and reconstructed, for CUs smaller than 64x64 or 32x32]: for each pixel of the current block: obtaining a prediction of said pixel, and reconstructing said pixel from the prediction of said pixel obtained and a decoded prediction residue associated with said pixel [Paragraphs [0084]-[0092], [0102]-[0109], [0122], [0128] & [0136],  Reconstruct of current block includes inverse transforming of transformed predicted residual containing residual pixels, and summing with intra-predicted block with SDIP intra modes that also includes pixels to form reconstruction].
However, Wang does not explicitly disclose the second coding mode corresponding to a coding mode according to which the current block is reconstructed by: obtaining a prediction of said pixel from another previously decoded pixel, said other previously decoded pixel belonging to said current block or to a previously decoded block of the image.
Cao teaches obtaining a prediction of said pixel from another previously decoded pixel, said other previously decoded pixel belonging to said current block or to a previously decoded block of the image [Section IV, Fig. 11, SDIP intra prediction, as second coding modes, referencing off of reconstructed reference pixels of current block].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Wang to incorporate the SDIP scheme of Cao as above, to reduce the complexity effectively with only a slight loss in coding gain (Cao, Section IV).

Regarding claim 3, Wang and Cao disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Wang discloses wherein the size of the current block corresponds to the greatest width of the current block [Paragraphs [0084]-[0092], [0102]-[0109], [0122] & [0136], CUs having widths of N for an NxN square block].

Regarding claim 4, Wang and Cao disclose the method according to claim 3, and are analyzed as previously discussed with respect to the claim.
Furthermore, Wang discloses wherein the predetermined threshold is 16 or 32 pixels [Paragraphs [0084]-[0092], [0102]-[0109], [0122] & [0136], SDIP intra prediction mode sets, as second coding modes, and reconstructed, for CUs smaller than 32x32, or 32 pixels by 32 pixels].

Regarding claim 5, Wang and Cao disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Wang discloses wherein the size of the current block corresponds to the total number of pixels in the current block [Paragraphs [0084]-[0092], [0102]-[0109], [0122] & [0136], CUs of an NxN square block comprise NxN pixels].

Regarding claims (2 & 14-16), claims (2 & 14-16) are drawn to a method of coding a data stream, having limitations reciprocal to the method of decoding the same as claimed in claims (1 & 3-5) treated in the above rejection. Therefore, method claims (2 & 14-16) corresponds to method claims (1 & 3-5) and are rejected for the same reasons of obviousness as used above.
Furthermore, Wang discloses of a method for coding [Paragraph [0006], encoding process].

	Regarding claims 8 and 9, claims (8 and 9) are drawn to devices for decoding and coding, respectively having limitations similar to the decoding and coding methods of using the same as claimed in claims (1 and 2) treated in the above rejections. Therefore, device claims (8 and 9) correspond to method claims (1 and 2) and are rejected for the same reasons of obviousness as used above.
	Furthermore, Wang discloses a decoding device and coding device [Paragraphs [0006]-[0012], Video decoder and video encoder]. 

	Regarding claims 12 and 13, claims (12 and 13) are drawn to non-transitory computer-readable mediums for decoding and coding, respectively having limitations similar to the decoding and coding methods of using the same as claimed in claims (1 and 2) treated in the above rejections. Therefore, non-transitory computer-readable mediums claims (12 and 13) correspond to method claims (1 and 2) and are rejected for the same reasons of obviousness as used above.
	Furthermore, Wang discloses non-transitory computer-readable medium comprising instructions stored thereon for implementing a method when said instructions are executed by a processor [Paragraphs [0163]-[0165], Computer readable medium including RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage, or other magnetic storage devices, flash memory, or any other medium that can be used to store desired program code and executed by microprocessor]. 

Claim 6-7 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2013/0136175 A1) (hereinafter Wang) and Cao, Xiaoran et al. “Short Distance Intra Coding Scheme for High Efficiency Video Coding.” IEEE Transactions on Image Processing 22 (2013): 790-801. (hereinafter Cao) in view of Lee et al. (WO 2018/062892 A1) (hereinafter Lee).

Regarding claim 6, Wang and Cao disclose the method according to claim 5, and are analyzed as previously discussed with respect to the claim.
However, Wang and Cao do not explicitly disclose wherein the predetermined threshold is 256 or 512 pixels.
Lee teaches wherein the predetermined threshold is 256 or 512 pixels [Paragraphs [239]-[243], threshold pixel number 256].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Wang to incorporate the predetermined threshold syntax of Lee as above, to obtain a more improved prediction value and improve the encoding efficiency of the image (Lee, Paragraph [20]).

Regarding claim 7, Wang and Cao disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
However, Wang and Cao do not explicitly disclose further comprising decoding said predetermined threshold.
Lee teaches further comprising decoding said predetermined threshold [Paragraphs [256], [280] & [300], threshold pixel number 256 is transmitted through a weight index].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Wang to incorporate the predetermined threshold syntax of Lee as above, to obtain a more improved prediction value and improve the encoding efficiency of the image (Lee, Paragraph [20]).

Regarding claims (17-18), claims (17-18) are drawn to a method of coding a data stream, having limitations reciprocal to the method of decoding the same as claimed in claims (6-7) treated in the above rejection. Therefore, method claims (17-18) corresponds to method claims (6-7) and are rejected for the same reasons of obviousness as used above.
Furthermore, Wang discloses of a method for coding [Paragraph [0006], encoding process].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Examiner, Art Unit 2487